Citation Nr: 0002280	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  98-11 861A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel 


INTRODUCTION

The veteran had active duty from March 9, 1982 to April 18, 
1983.  This matter comes to the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision of the Department of 
Veterans Affairs (VA) Los Angeles, California Regional Office 
(RO), in which the RO denied entitlement to service 
connection for a psychiatric disability.  The veteran 
perfected an appeal of the May 1997 decision.


FINDINGS OF FACT

1. All relevant evidence necessary for an informed decision 
on the veteran's claim has been obtained.  

2. The claim of entitlement to service connection for a 
psychiatric disability is plausible and there is competent 
evidence of a nexus between a current psychiatric 
disability and active service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
psychiatric disability is well-grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background 

An examination upon entry into service in February 1982 
revealed a psychological system.  On his February 1982 report 
of medical history, the veteran stated that he had been 
treated for a mental condition and that when he was sixteen 
he saw a psychologist for problems that he had in high 
school.  The veteran's service medical records are negative 
for complaints, findings, diagnosis or treatment of a 
psychiatric disability.  

The veteran's DD214 reveals that the veteran was discharged 
from the service due to his failure to participate in a drug 
rehabilitation program.  
May 1985 private medical records indicated that the veteran 
was hospitalized and diagnosed according to the Diagnostic 
and Statistical Manual of Mental Disorders, Revised (DSM-III-
R) with atypical psychosis.  The medical report also showed 
that a diagnosis of schizophrenia and bipolar disorder were 
ruled out.  

In August 1995 the veteran received treatment for suicidal 
ideation.  After the examination, the private physician found 
that the veteran met the Diagnostic and Statistical Manual of 
Mental Disorders, Revised (DSM-III-R) criteria for bipolar 
disorder.

A February 1997 private medical report showed that the 
veteran had been hospitalized on several occasions from 
January 1992 to November 1994.  The psychiatrist noted that 
the current diagnoses included bipolar disorder, 
polysubstance abuse, and an antisocial personality disorder. 

During a March 1997 VA examination, the veteran reported that 
he had approximately 15 to 20 psychiatric hospitalizations 
and he had made several suicide attempts in the past.  He 
further stated that while in the service he was referred to a 
psychiatrist due to his use of alcohol and hashish.  
According to the veteran, his first psychiatric treatment 
occurred in 1984 when he was troubled by insomnia and 
grandiose thoughts.  He was admitted to a psychiatric unit 
but he refused medication.  

The VA psychiatrist observed that the veteran was cooperative 
and slightly tense, and there was no evidence of psychosis.  
The veteran's cognition, orientation, memory, and speech were 
within normal limits.  The VA psychiatrist found the veteran 
to be of average intelligence with no suicidal or homicidal 
ideation expressed.  After the examination, the VA 
psychiatrist concluded that the veteran met the Diagnostic 
and Statistical Manual of Mental Disorders, Revised (DSM-III-
R) criteria for bipolar affective disorder.

In March 1997, the veteran told the VA social worker that his 
mental problems began while he was in the service.  He stated 
that he had difficulty sleeping and he began using hashish to 
alleviate his insomnia.  He further stated that he was 
treated by a psychiatrist while in the service but he was 
told that there was nothing wrong with him.  After that, the 
veteran continued to use hashish to relieve stress and 
insomnia.  The veteran complained that he was having problems 
with insomnia, concentration, irritability, and racing 
thoughts.  The veteran also admitted to still smoking 
marijuana.

The VA social worker found that the veteran has had a history 
of substance abuse and mental instability since service.  The 
VA social worker explained that while the veteran justified 
his continuing use of hashish in the service and his 
continuing use of marijuana as self-medicating in order to 
alleviate insomnia, the veteran may have been exhibiting 
early evidence of what became manifest as a psychosis in 1984 
and has disabled him to the present.  It was also noted that 
the veteran's adaptability in work situations appears to be 
severely impaired.

A July 1998 private medical report indicated that the veteran 
had been hospitalized in the past year and that his condition 
remains semi-stable and unchanged.  According to the report, 
he continues to cycle with insomnia, anger control, and with 
unpredictable mood swings.  He is always defensive and 
volatile and extremely guarded with paranoid ideation.  He 
continues to use alcohol and smoke marijuana frequently.  The 
report further showed that the veteran met the Diagnostic and 
Statistical Manual of Mental Disorders, Revised (DSM-III-R) 
criteria for bipolar disorder, polysubstance dependence, and 
antisocial personality disorder.  His GAF (global assessment 
functioning) was 65.  

In August 1998 the veteran again stated that his mental 
illness, bipolar disorder and psychosis, began in service.  
He believes that his insomnia is a symptom of his mental 
illness.  The veteran also recounted that he was told by a 
private physician that his alcohol and marijuana abuse maybe 
an attempt to medicate the outbreak of any type of manic 
symptoms.  

In January 1999 the RO requested treatment records from a 
private hospital.  In February 1999, the RO received a 
response indicating that no medical records could be located 
for the veteran.  

II. Laws and Regulations

Under the law, service connection can be granted for any 
disability resulting from disease or injury incurred in or 
aggravated during active military service in wartime.  38 
U.S.C.A. § 1110 (West 1991).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1999).  For 
the showing of chronic disease in service, there are required 
a combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
the claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd , 126 F.3d 1464 
(Fed.Cir. 1997), cert. denied, 118 S.Ct. 2348(1998).  A well-
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 
Vet.App.91, 92-93 (1993).

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed Cir. 1996)(table).  

Alternatively, the second and third elements can be satisfied 
by evidence showing that a disorder was noted during service 
or any applicable presumptive period, evidence of post-
service continuity of symptomatology, and medical or, in some 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  In addition, if 
the claim for service connection pertains to a disease rather 
than the residuals of an injury, a well grounded claim can be 
established by evidence showing a chronic disease in service 
or during any applicable presumptive period and present 
disability from that disease.  See Savage v. Gober, 10 Vet. 
App. 488, 495-497 (1997); 38 C.F.R. § 3.303(b). 

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 5 
Vet. App. at 93.  A lay person is however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.  If the 
claimed disability relates to an observable disorder, lay 
evidence maybe sufficient to show the incurrence of a disease 
or injury in service and continuity of the disorder following 
service.  Medical evidence is required, however, to show a 
relationship between the current medical diagnosis and the 
continuing symptomatology.  See Clyburn v. West, 12 Vet. App. 
296 (1999).  In determining whether the claim is well 
grounded, the evidence is generally presumed to be credible.  
See Arms v. West, 12 Vet. App. 188 (1999).  

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
further development of the claim.  See Schroeder v. West, 12 
Vet. App. 184 (1999).  VA may, however, dependent on the 
facts of the case, have a duty to notify him of the evidence 
needed to support his claim.  38 U.S.C.A. §  5103; see also 
Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  The veteran 
has not reported the existence of any other records that, if 
obtained, would make his claim well-grounded.  Beausoleil v. 
Brown, 8 Vet. App. 459 (1996).  The Board has no further 
duty, therefore, to notify him of the evidence needed to 
support his claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997).

III. Analysis

The veteran contends that he has a bipolar disorder and 
psychosis as the result of problems in service.  An August 
1995 psychiatric examination, a February 1997 medical report, 
a March 1997 VA psychiatric examination, and a July 1998 
psychiatric examination all show a diagnosis of bipolar 
disorder.  A May 1985 private medical report shows a 
diagnosis of psychosis.  

The veteran's service medical records reflect no symptoms or 
clinical findings pertaining to a psychiatric disability.  
However, the medical evidence shows that the veteran has a 
bipolar disorder and psychosis, and the social worker in 
March 1997 suggested that the veteran's substance abuse in 
service may have been an early manifestation of psychosis.  
This is competent evidence of a nexus between his acquired 
psychiatric disability and active service.  Therefore, the 
Board finds that the claim of service connection for 
psychiatric disability is well grounded.  See 38 U.S.C.A. 
§ 5107.  


ORDER

The claim of entitlement to service connection for a 
psychiatric disability is well-grounded.  To this extent, the 
appeal is allowed.  



REMAND

The Board finds the veteran's claim for service connection 
for a psychiatric disability is well-grounded, meaning 
plausible, and based on a review of the file, there is a 
further VA duty to assist him in developing the facts 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 1991 
& Supp. 1999); 38 C.F.R. § 3.159 (1999); Proscelle v. 
Derwinski, 2 Vet.App. 629, 631- 32 (1992); Epps v. Brown, 9 
Vet. App. 341 (1996), aff'd , 126 F.3d 1464 (Fed.Cir. 1997), 
cert. denied, 118 S.Ct. 2348(1998).

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The veteran should be afforded a VA 
psychiatric examination to determine the 
etiology of his psychiatric disability.  
The claims file and a copy of this 
remand should be made available to and 
be reviewed by the examiner in 
conjunction with the examination.  The 
examination should include any 
diagnostic tests or studies, that are 
deemed necessary for an accurate 
assessment.

The examiner should also provide an 
opinion, based on a review of the 
evidence in the case file, as to whether 
it is less likely, more likely or as 
likely as not that the veteran's 
psychiatric disability had its onset in 
service or that a psychosis was 
manifested within his first year of 
post-service.

2.  The RO should then review the claims 
file to ensure that the above requested 
development has been completed.  In 
particular, the RO should ensure that 
the requested examination and opinion 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should adjudicate the issue of 
entitlement to service connection for a 
psychiatric disability on the merits of 
the case.  In the event that any benefit 
sought is not granted, the veteran and 
his representative should be furnished 
with a Supplemental Statement of the 
Case and be given the opportunity to 
respond.  

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658(1994), 38 U.S.C.A. § 
5101 (West Supp. 1999) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.


	_____________________________________
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals

 

